Citation Nr: 1452587	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for psychiatric disability other than PTSD.

3.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	James Brakewood, Agent


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 with the United States Army, and from November 1986 to November 1990 with the United States Navy.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case has since transferred to the New York, New York, RO. 

The record before the Board consists of the Veteran's paper claims files and  electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The RO has developed the psychiatric issue on appeal as a claim for service connection for PTSD.  The record reflects, however, treatment for other psychiatric disorders, such as major depressive disorder and bipolar disorder.  The Board has therefore expanded the issues on appeal to include service connection for psychiatric disability other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


REMAND

In a statement received by the Board in October 2014, the Veteran requested a hearing before the Board at the RO (a Travel Board hearing).  The RO has not yet had the opportunity to schedule this hearing.  Inasmuch as Travel Board hearings are scheduled by the RO, this case must be returned to the RO to arrange for such a hearing.  

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

